02/06/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                              Assigned on Briefs October 2, 2017

                                         IN RE TAYA K.

                   Appeal from the Chancery Court for Dickson County
                       No. 2016-CV-79     David D. Wolfe, Judge


                                 No. M2017-00846-COA-R3-PT


Mother and Stepfather filed a petition to terminate Father’s parental rights and to allow
Stepfather to adopt the minor child. Following a hearing, the trial court terminated
Father’s parental rights, finding that Father abandoned his child by willful failure to visit
and support, and that Father failed to establish paternity of the child. The trial court also
found that termination of Father’s parental rights was in the child’s best interest. Father
timely appealed. After review, we have determined that the record contains clear and
convincing evidence to support two of the three grounds for termination, and to support
the trial court’s conclusion that terminating Father’s parental rights is in the child’s best
interest. Thus, we affirm the termination of Father’s parental rights.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S. delivered the opinion of the Court, in which THOMAS
R. FRIERSON II and BRANDON O. GIBSON, JJ., joined.

Jennifer L. Honeycutt, Nashville, Tennessee, for the appellant, Robert K. Jr.1

Crystal M. Morgan, Ashland City, Tennessee, for the appellees, James and Jacqueline M.

Bradley K. Sanders, Dickson, Tennessee, for the minor child, Taya K.

                                              OPINION

       Taya K. was born to Jacqueline M. (“Mother”) and Robert K. Jr. (“Father”) in
November of 2009. Although the parents were never married, they were living together at
the time Taya was born and later separated when the child was approximately six months

        1
           This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
old. Mother and Father initially maintained an amicable relationship after the separation,
allowing Father to have parenting time with Taya. However, the relationship between the
parents began to deteriorate around February 2013 when Mother began dating James M.
(“Stepfather”). As time passed and Mother moved on with her life, Father continued to
struggle with drug and alcohol issues. Father found himself to be a frequent resident of
various county jails in the years that followed the couple’s break up, and his contact with
Taya dwindled.

       Mother married Stepfather on May 7, 2015. Shortly thereafter, the couple moved
with Taya from East Tennessee to Dickson County, which is a six-hour drive from
Father, who resides in Hancock County.

       On March 16, 2016, Mother and Stepfather filed a Petition For Adoption By Step
Parent and Termination of Parental Rights in the Chancery Court of Dickson County,
Tennessee. The petition alleged that termination of Father’s rights was warranted because
Father abandoned Taya, failed to pay child support, engaged in only token visitation with
the child, did not have the ability or willingness to assume legal and physical custody of
the child, and alleged that placing the child in Father’s custody would result in substantial
harm to the child. A hearing was held on March 8, 2017, wherein the trial court heard
extensive testimony from Mother, Stepfather, and Father. The court also heard brief
testimony from an officer with the Dickson County jail.

      Mother testified that Father seldom visited with Taya, and when asked to describe
Taya’s relationship with Father, Mother said:

       Taya -- I mean, she’ll tell you she loves her dad. She knows who he is. As
       far as a relationship, that’s kind of hard to describe because there isn’t
       really an established relationship, if that makes sense. She just hasn’t seen
       him consistently enough.

        Mother testified the reason she ended the relationship with Father was related to
his drug use. She stated that Father has given Taya a few birthday gifts and “one or two”
Christmas presents over the years. Mother has, however, made an effort to allow Taya to
remain in contact with her paternal grandparents. Mother regularly communicates with
the grandparents to arrange visits with Taya a few times a year when Mother goes to visit
other family in East Tennessee. Sometimes Father is at these visits, but sometimes it is
just the grandparents.

       Mother did admit that on one occasion she denied Father’s request to see Taya.
Father was in Nashville with his girlfriend for a doctor’s appointment, and he asked if he
could see Taya. Mother testified that she was not comfortable with a visit because she did
not know who Father had with him, and she was aware of Father’s ongoing criminal
problems, including a recent gun accident that happened at Father’s house involving his

                                            -2-
girlfriend. Mother was concerned for the safety of her child and so she denied Father’s
request to visit with Taya. Mother also stated that this was the only time she ever denied
Father’s request to visit with their daughter.

       Mother testified that Father seldom paid any child support. She said there was a
four-month period in 2010 when Father was drawing unemployment, and he sent her
some money. She also said that he paid for two or three weeks of childcare for Taya
several years ago, but that was the extent of any support paid.

        Both Stepfather and Mother testified that Stepfather has been very involved and a
consistent part of Taya’s life since she was three years old. He helps her with homework,
assists in taking and picking her up from school, and attends her extracurricular activities.
Mother also testified that Taya referred to both Stepfather and Father as “Dad.”

       Father testified he last saw Taya in January 2017, during one of Mother’s trips to
East Tennessee. On this afternoon, Father and the paternal grandparents took Taya
shopping and out to eat. Prior to that visit, Father did not recall the last time he saw his
daughter. He believed he saw Taya around her birthday, in November 2015, and guessed
that his last overnight visit with her was sometime in 2013 or 2014. Father testified that
he tried to call his daughter “a couple of times,” but said “[s]ince [Taya] moved to
Nashville, I haven’t spoken to her no more than probably ten words.” Father also
admitted to sometimes calling late at night, long after Taya went to bed. Father stated he
texted Mother on occasion and received no response. He said Mother has blocked him on
Facebook and argued that he has not had an address for Taya since Mother moved to
Nashville.

       When questioned at trial, Father did not know what school his daughter attended.
He could not say who her doctor was or how many teeth she had lost. He was asked what
extra-curricular activities Taya participated in, and Father was not certain. However,
Father maintained that he had a loving relationship with his daughter. Father did admit
that Mother and Stepfather have taken good care of Taya, stating, “[She]’s been well
taken care of. I can’t say that she ain’t been. I’m proud of [Mother] for doing that.”

        Father also admitted that he has never paid child support. He did testify that he has
“sent money on occasions,” and said that “when [he is] working,” he sends money to
Mother. Father also stated that “[Mother] kn[ew] if she needed something from my mom
or dad, she didn’t need to ask me for it or -- she could get it from them.” The trial court
found this comment significant and later addressed it in its oral ruling, reminding Father
that “it is not his parents’ obligation to support this child.”

       At the time of trial, Father was in jail in Hancock County for a violation of
probation offense. To facilitate Father’s participation at trial, he was transported by
correctional officers from Hancock County to Dickson County jail. Father testified that

                                            -3-
he has two felonies on his record: a felony DUI and a conviction for unlawful possession
of a firearm. Additionally, Father testified that he had numerous misdemeanor charges,
including drug possession, DUIs, violation of parole offenses, and had been charged with
driving on a suspended license in at least four states.2 Father confirmed he has not held a
valid driver’s license in about three years.

        During cross-examination, counsel for Mother asked Father if he only visited his
daughter when Mother brought her to visit his parents in Hancock County. Father
generally agreed but insisted that Mother had denied Father’s request for visitation on
one occasion. Father testified that he contacted Mother while he was in Nashville for his
girlfriend’s doctor’s appointment. Mother refused to let him see Taya and told him he
would need to contact an attorney if he wanted to see his daughter. When the trial court
asked Father why he did not contact an attorney, he explained he could not because he
was incarcerated shortly thereafter. Regarding the evidence of Father’s sporadic
employment, Father testified that when employed, he worked as a welder, but stated that
he did not have a job lined up for when he was released from jail.

        An officer from the Dickson County jail was also called to testify. The officer
stated that on the morning of trial, he discovered Father attempting to smuggle in a vial of
urine to falsify a drug screen. According to the officer, “[Father] said he might have a
drug test today, and he was going to use it for a drug test.” Father pled the fifth when
asked whether he tried to falsify his drug screen but later admitted that he could not pass
a drug test on the day of trial.

        In a Final Order entered April 18, 2017, the trial court terminated Father’s parental
rights, finding that Father abandoned his child by willful failure to visit and support and
that Father failed to establish paternity of the child. The trial court also found that
termination of Father’s parental rights was in the child’s best interest. Father timely
appealed.

       Father raised the following issues on appeal:

   1. Whether the trial court erred in terminating Father’s parental rights based upon the
      ground of abandonment for failure to visit.


       2
          When questioned about his criminal history, Father said he did not know how many times he
has been in jail.

               Q.   Okay. How many times have you been incarcerated?
               A.   I don’t know. I couldn’t tell you. I don’t know.
               Q.   You don’t know how many times you’ve been incarcerated?
               A.   No. I don’t count it.


                                                -4-
   2. Whether the trial court erred in terminating Father’s parental rights based upon the
      ground of abandonment for failure to pay child support.
   3. Whether the trial court erred in terminating Father’s parental rights based upon the
      ground of failure to establish paternity.
   4. Whether the trial court erred in finding that the termination of Father’s parental
      rights was in the best interest of the minor child.

                                         ANALYSIS

       “To terminate parental rights, a trial court must determine by clear and convincing
evidence not only the existence of at least one of the statutory grounds for termination but
also that termination is in the child’s best interest.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code Ann.
§ 36-1-113(c)). We review findings of fact made by the trial court de novo upon the
record “accompanied by a presumption of the correctness of the finding, unless the
preponderance of the evidence is otherwise.” In re F.R.R., 193 S.W.3d at 530 (quoting
Tenn. R. App. P. 13(d)).

        However, because of the heightened burden of proof in termination proceedings,
this court must make its own determination “as to whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, amount to clear and
convincing evidence of the elements necessary to terminate parental rights.” In re
Carrington H., 483 S.W.3d 507, 524 (Tenn. 2016); In re Bernard T., 319 S.W.3d 586,
596-97 (Tenn. 2010). The trial court’s ruling regarding whether the evidence sufficiently
supported termination is a conclusion of law, which we review de novo with no
presumption of correctness. See In re Carrington H., 483 S.W.3d at 524.

                         I.   ABANDONMENT FOR FAILURE TO VISIT

       Father argues that the trial court erred in terminating his parental rights based upon
the ground of abandonment because his failure to visit was not willful.

       Parental rights may be terminated for abandonment under Tenn. Code Ann. § 36–
1–102(1)(A)(i) and § 36–1–113(g)(1) where a parent “willfully” fails to visit the child for
the four months preceding the filing of the petition to terminate that parent’s rights.
Failure to visit a child is “willful” when (1) a parent is aware of his or her duty to visit,
(2) the parent has the capacity to visit, (3) the parent makes no attempt to visit, and (4)
the parent has no justifiable excuse for not visiting. In re Audrey S., 182 S.W.3d 838, 864
(Tenn. Ct. App. 2005). Whether a parent failed to visit a child is a question of fact. In re
Mark A.L., No. M2013-00737-COA-R3-PT, 2013 WL 5536801, at *3 (Tenn. Ct. App.
Oct. 4, 2013). “Whether a parent’s failure to visit constitutes willful abandonment,
however, is a question of law.” Id. We review questions of law de novo with no
presumption of correctness. Id.

                                            -5-
      The trial court concluded Father had the ability to coordinate visits with Taya but
chose not to. In its Final Order, the trial court stated:

       The Court further found by clear and convincing evidence that the
       Respondent willfully failed to visit with the child for a four-month period
       of time prior to the filing of this Petition. There was evidence that he visited
       the child one time in January after the filing of this Petition, and then prior
       to that it had been approximately two years since he had exercised
       visitation or seen this child. His excuse was that on one occasion when he
       contacted the Mother when he was in Nashville, she told him to get a
       lawyer, but he didn’t do that. He … chose not to … get a lawyer.

        Father last saw his child in January 2017 in what we consider to be a token visit.
Under Tenn. Code Ann. § 36-1-102(C), “token visitation” is visitation “under the
circumstances of the individual case, [which] constitutes nothing more than perfunctory
visitation or visitation of such an infrequent nature or of such short duration as to merely
establish minimal or insubstantial contact with the child.” This January 2017 visit was
one of the times when Mother contacted the paternal grandparents to let them know that
she and Taya would be in East Tennessee. Taya spent a few hours with the paternal
grandparents and Father, shopping and going out to eat. A visit of this nature is a classic
example of a token visit, given that prior to that visit, Father testified that he could not
recall the last time he had seen his daughter. Additional testimony confirmed Father last
saw his daughter approximately two years earlier, around her birthday in November
2015, and that the child’s last overnight visit with Father was in 2013 or 2014.

        For purposes of Tenn. Code Ann. § 36–1–102(1)(A)(i), we look at the four-month
period immediately preceding the March 2016 filing of the petition. The evidence is
undisputed that Father did not visit Taya during this time period. Tennessee law also
requires a parent to take affirmative action or steps to restore his relationship with his
child or to seek visitation, which Father did not do. In re Jacobe M.J., 434 S.W.3d 565,
570 (Tenn. Ct. App. 2013). Father argued that he was never given an address for Taya
when she moved to the Nashville area. However, Father knew how to contact Mother,
and in fact, did contact Mother when he was in Nashville with his girlfriend for a doctor’s
appointment. The fact that Father did not have an address for Mother in Nashville is not a
valid excuse. In this one instance, Father demonstrated he was aware of his duty to visit
his child, he had the capacity to visit, and he made an attempt to visit. In re Audrey S.,
182 S.W.3d at 864. Thus, Father had “no justifiable excuse for not visiting” Taya at all
other times. Id.

       Father’s argument that he did not have a valid driver’s license or reliable
transportation to prove that his failure to visit was not willful is also unfounded. As
Father acknowledged, he was able to travel to Nashville with his girlfriend when she had

                                            -6-
a doctor’s appointment. The paternal grandparents also had regular visits with Taya, and
the testimony was clear that Father knew those visits were taking place because
sometimes Father was present for those visits in East Tennessee, and sometimes he was
not. It is also undisputed that the only times Father ever saw his child was when Mother
traveled with Taya to East Tennessee and voluntarily coordinated visits with the paternal
grandparents. The trial court placed great significance on the fact that Mother continued
to allow the paternal grandparents to have visitation on a regular basis with the child,
giving Father the opportunity to visit with Taya, yet he seldom did.

       We agree the evidence is clear and convincing that Father’s failure to visit was
willful. As such, we affirm the termination of Father’s rights on the ground of
abandonment for failure to visit.

               II.   ABANDONMENT FOR FAILURE TO PAY CHILD SUPPORT

      We next address whether Father’s parental rights may be terminated based on
abandonment for failure to pay child support.

       “Willful failure to support or to make reasonable payments toward support means
‘the willful failure, for a period of four (4) consecutive months, to provide monetary
support or the willful failure to provide more than token payments toward the support of
the child.’” In re Adoption of Angela E., 402 S.W.3d 636, 640 (Tenn. 2013); Tenn. Code
Ann. § 36–1–102(1)(D). Token support payments are not sufficient to prevent a finding
of a willful failure to support. In re Adoption of Angela E., 402 S.W.3d at 641. Token
support is support that “under the circumstances of the individual case, is insignificant
given the parent’s means.” Tenn. Code Ann. § 36–1–102(1)(B).

       The evidence is undisputed that Father failed to provide any meaningful monetary
support for his daughter. By Father’s own admission, he has never paid child support. He
did testify that he “sent money on occasions,” and said that when he was working, he sent
money to Mother. There was a four-month period in 2010 when Father was drawing
unemployment, and he sent some of that money to Mother. Father also paid for two or
three weeks of childcare for Taya when the child was younger, but that is the extent of
any support paid.

       Father also testified that “[Mother] kn[ew] if she needed something from my mom
or dad, she didn’t need to ask me for it or -- she could get it from them.” The trial court
admonished Father for this assertion, stating that

      The Court is of the opinion that it is not his parents’ obligation to support
      this child. It is not incumbent upon the Mother to seek out the Father to ask
      him to contribute to the support. It is the Father’s legal obligation to support


                                           -7-
       the child, and it is his obligation to take affirmative steps to do so. He failed
       to do so.

The trial court also succinctly summarized its position regarding Father’s willful failure
to support his child.

       The evidence showed that [Father] was sporadically employed, he had
       opportunity to be out of jail and to be employed and to pay support but he
       chose not to do so.

        Our review of the record supports the trial court’s conclusion that there is clear
and convincing evidence that Father willfully failed to support his child. Therefore, we
affirm the termination of Father’s parental rights based on the ground of abandonment for
failure to pay child support.

                         III.   FAILURE TO ESTABLISH PATERNITY

       Father argues that the trial court erred in terminating his parental rights on the
ground of failure to establish paternity. We have determined that the trial court
erroneously applied the amended version of Tenn. Code Ann. § 36-1-113(g)(9)(A) that
became effective on March 23, 2016. We have also determined that the version of the
statute that was in effect when the petition was filed cannot be applied as a ground for
termination because Father was the “putative biological father.” See In re Bernard T., 319
S.W.3d 586, 599 (Tenn. 2010).

        Mother and Stepfather filed their termination petition on March 16, 2016, prior to
the effective date of the amendment to Tenn. Code Ann. § 36-1-113(g)(9)(A), which the
trial court relied on to hold that this ground had been proven. See 2016 Tenn. Pub. Acts,
Ch. 636 § 5 (S.B. 2531). In two recent decisions, this court held that the version of the
statute in effect when the petition for termination of parental rights was filed governs the
case, and that it would constitute error to retrospectively apply an amendment to a statute
that was not in effect when the petition for termination was filed. See In re Braxton M.,
531 S.W.3d 708, 732 (Tenn. Ct. App. 2017), appeal denied (Sept. 29, 2017); see also In
re Tianna B., No. E2015-02189-COA-R3-PT, 2016 WL 3729386, at *7 (Tenn. Ct. App.
July 6, 2016). Moreover, our Supreme Court has already considered whether an earlier
modification of Tenn. Code Ann. § 36-1-113(g)(9)(A) should be applied prospectively or
retroactively, and it determined that the statute should be applied prospectively. See In re
D.A.H., 142 S.W.3d 267, 272-74 (Tenn. 2004). Therefore, the version of the statute that
was in force when the petition was filed governs this case. In re Braxton M., 531 S.W.3d
at 732; In re Tianna B., 2016 WL 3729386, at *7. Based on these authorities, the trial
court erred by relying on the amendment to Tenn. Code Ann. § 36-1-113(g)(9)(A) to hold
that this ground had been proven.


                                             -8-
        Therefore, we must consider whether Mother and Stepfather proved the ground
based on the version of the statute that was in force when the petition was filed. The
introductory paragraph of Tenn. Code Ann. § 36-1-113(g)(9)(A), which is the portion of
the statute at issue here, was modified with an effective date of March 23, 2016. See 2016
Tenn. Pub. Acts, Ch. 636 § 5 (S.B. 2531). Our Supreme Court previously held “[t]he
grounds for termination in Tenn. Code Ann. § 36-1-113(g)(9) [which were in effect when
the petition at issue here was filed] cannot be used to terminate the rights of a person who
is a child’s biological parent, legal parent, or putative biological father at the time the
termination petition is filed.” In re Bernard T., 319 S.W.3d at 599 (citing In re D.A.H.,
142 S.W.3d 267, 272–73 (Tenn. 2004)) (emphasis added).

        Father claims to be Taya’s legal parent because his name is listed as the father on
the birth certificate; however, his reliance on this one fact is misplaced. Contrary to
Father’s claim, the mere fact his name appears on the birth certificate is not sufficient to
confer the status of a legal parent. Pursuant to Tenn. Code Ann. § 36-1-117(c)(4), the
recording of Father on the birth certificate merely provides him with “the status of a
putative father.” In re Braxton M., 531 S.W.3d at 732. As we have previously explained,
“[a] birth certificate provides ‘prima facie evidence of the facts stated’ therein. See Tenn.
Code Ann. § 68-3-202. However, the names listed thereon are not a finding of parentage
nor do they create or terminate parental rights.” In re Adoption of A.F.C., 491 S.W.3d
316, 319 (Tenn. Ct. App. 2014). As here, where the child was born to an unmarried
couple,

       the biological father’s execution of a voluntary acknowledgment of
       paternity pursuant to Tenn. Code Ann. § 24-7-113 constitutes a “legal
       finding of paternity.” Once the sworn acknowledgment is signed by the
       mother and the biological father of the child and the form is submitted to
       the office of vital records, the biological father’s name may be “entered in
       the spaces provided on the birth certificate.” Tenn. Code Ann. § 68-3-
       305(b)(2)(A). Thus, it is the voluntary acknowledgment of paternity that is
       legally operable, not the child’s birth certificate.

In re Adoption of A.F.C., 491 S.W.3d at 319 n.2.

       Here, there is no evidence that Father signed a sworn acknowledgment of
paternity; thus, the birth certificate merely affords Father “the status of a putative father.”
In re Braxton M., 531 S.W.3d at 732. As noted earlier, our Supreme Court has held that
the grounds for termination in Tenn. Code Ann. § 36-1-113(g)(9), those in effect when
Mother and Stepfather’s petition was filed, cannot be used to terminate the rights of a
person who is a child’s putative biological father. See In re Bernard T., 319 S.W.3d at
599 (emphasis added). Therefore, Tenn. Code Ann. § 36-1-113(g)(9) fails to establish a
ground for termination of Father’s parental rights.


                                             -9-
       Accordingly, we reverse the trial court’s ruling that Mother and Stepfather proved
the ground based on Father’s failure to establish paternity.

                                         IV.     BEST INTEREST

       To terminate parental rights, a court must determine not only that the evidence
provides clear and convincing proof that grounds for termination exist, but also that
termination is in the child’s best interests. Tenn. Code Ann. § 36-1-113(c)(1)–(2). If one
of the statutory grounds for termination is proven by clear and convincing evidence, a
parent’s rights may be terminated if termination is in the best interests of the child. In re
D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

        The legislature has identified nine statutory factors for the court to consider in
conducting a best-interests analysis, see Tenn. Code Ann. § 36-1-113(i); however, this
list is not exhaustive, and the court need not find the existence of every factor before it
may conclude that terminating an individual’s parental rights is in the best interests of a
child. In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). Instead, “[t]he relevancy
and weight to be given each factor depends on the unique facts of each case.” In re
Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005). Further, in considering a petition
to terminate parental rights, the court is called to make a determination of the child’s best
interest from the perspective of the child rather than the parent. In re Heaven L.F., 311
S.W.3d at 441.

       Here, the trial court went through an extensive best interest analysis. Each of the
relevant factors addressed by the trial court weighs in favor of terminating Father’s
parental rights. The Final Order states, in pertinent part3,

        Factor 1 — whether a parent or guardian has made such an adjustment
         of circumstances, conduct, or conditions as to make it safe and in the
         child’s best interest to be in the home of the parent or guardian. This
         Court finds that [Father] had continued to engage in illegal activity as
         recently as December of 2016 when he was violated his probation for a
         failed drug screen and testified today that he would not be able to pass a
         drug screen and would test positive for two different controlled
         substances and marijuana.

                                                    ...




       3
           Factors 2 and 6 are omitted because the trial court acknowledged they were not relevant.


                                                   - 10 -
        Factor 3 — whether a parent or guardian has maintained a regular
         visitation or other contact with the child. The Court finds there was a
         willful failure to visit under the statute.
        Factor 4 — whether a meaningful relationship has otherwise been
         established between the parent or guardian and child. The Court finds
         that, while the child knows who her Father is, that is due to the Mother
         keeping the child informed of that fact and has allowed the grandparents
         to continue to have visitation. This is not what the Court would
         determine to be a meaningful relationship. A meaningful relationship
         with this child would be that [Father] has been able to fulfill the role of
         Father and, in this case, he has failed to do so.
        Factor 5 — the effect a change of caretakers and physical environment
         is likely to have on the child’s emotional, psychological, and medical
         condition. The Court finds that the continuity of placement and the
         problems that were testified to of the child’s behavior after returning
         from a visit with the Father certainly mitigated in favor of termination.

                                            ...

        Factor 7 — whether the physical environment of the parent or
         guardian’s home is healthy and safe, whether there is any criminal
         activity in the home. The Court finds that [Father] is currently in jail so
         there was no evidence before the Court of his home other than the fact
         that he in incarcerated. Clearly, there is criminal activity in the home.
        Factor 8 — whether the parent or guardian’s mental or emotional status
         would be detrimental to the child or prevent the parent or guardian from
         effectively providing safe and stable care and supervision for the child.
         The Court finds that [Father] has an obvious drug and alcohol addiction
         for which he has sought treatment but clearly had relapsed again as
         recently as December, having tested positive for these matters and
         causing him to be incarcerated again.
        Factor 9 — whether the parent or guardian has paid child support
         consistent with the child support guidelines. The Court has already
         found that the Father has not done so.

       The trial court found that terminating Father’s parental rights was in the child’s
best interest. The record fully supports this finding. Accordingly, we affirm the trial
court’s determination that the termination of Father’s parental rights is in the child’s best
interest.




                                           - 11 -
                                    IN CONCLUSION

       We affirm the findings by the trial court that Father willfully failed to visit and
support his child during the four-month period preceding the filing of this petition;
therefore the ground of abandonment for failure to visit and failure to support under
Tenn. Code Ann. § 36-1-113(g)(1) has been established. We respectfully reverse the trial
court’s finding that the ground for termination based on Father’s failure to establish
paternity under Tenn. Code Ann. § 36-1-113(g)(9)(A) was proven. As for the trial court’s
determination that termination of Father’s rights is in the best interest of the child, we
affirm. Therefore, we affirm the termination of Father’s parental rights and this matter is
remanded with costs of appeal assessed against the appellant, Robert K. Jr.


                                                   ________________________________
                                                   FRANK G. CLEMENT JR., P.J., M.S.




                                          - 12 -